 
Exhibit 10.59

GENERAL RELEASE, WAIVER AND COVENANT NOT TO SUE


This GENERAL RELEASE, WAIVER AND COVENANT NOT TO SUE (“Agreement”), is made and
entered into as of the 1st day of July, 2011, (“Execution Date”) by Clifford L.
Spiro (SSN ###-##-####), residing at 1216 Hollingswood Avenue, Naperville,
Illinois 60564, hereinafter referred to as “you,” and Cabot Microelectronics
Corporation, hereinafter referred to as “CMC”, on behalf of themselves, their
heirs, successors and assigns.


WHEREAS, your employment with CMC is terminated as of July 1, 2011 (“Termination
Date”);


WHEREAS, you agree that you are entering into this Agreement voluntarily and
have been advised to consult an attorney prior to signing it;


WHEREAS, you agree that the cash and other consideration provided pursuant to
this Agreement is adequate consideration for the mutual terms, covenants and
conditions of it, therefore, the parties do hereby agree as follows:


1. Purpose of Agreement.  The parties have entered into this Agreement to
release and to effect a full and final settlement of any and all claims you may
have against CMC, including the officers, directors, employees and benefit plans
of CMC (collectively “CMC”).  This settlement includes all claims against CMC
based upon any cause of action you now have or may have in the future arising
from any facts or circumstances existing on or prior to the effective date of
this Agreement, including but not limited to claims for personal injury,
emotional distress, costs and/or attorney’s fees.


2. Denial of Liability.  This Agreement is not to be construed as an admission
of liability on the part of any party hereto or to any other party.  The parties
expressly deny liability for any claims asserted or which could have been
asserted against them, and enter into this Agreement for the sole purpose of
avoiding litigation with respect to any disputed claims which are or could be
asserted.


3.           Consideration.  Upon the Execution of this Agreement and after the
expiration of the seven (7) day revocation period referenced below, CMC will:


(a) Pay to you, the sum of three-hundred-twelve-thousand-five-hundred United
States dollars ($312,500 US) the total sum of which, less appropriate taxes and
deductions, to be paid to you in twelve equal installments as follows: (i) July
15, 2011; (ii) August 15, 2011; (iii) September 15, 2011; (iv) October 15, 2011;
(v) November 15, 2011; (vi) December 15, 2011; (vii) January 15, 2012; (viii)
February 15, 2012; (ix) March 15, 2012; (x) April 15, 2012; (xi) May 15, 2012;
and, (xii) June 15, 2012. In the event of your death prior to all twelve (12)
payments being made, CMC will make any and all remaining payments to your
surviving heirs; and,


(b) Pay to you a pro-rated (based on your employment for nine-months of fiscal
year 2011) payment of your current 65%-of-base-salary target bonus opportunity
under CMC’s Annual Incentive Program, multiplied by the higher of CMC’s target
performance level for fiscal year 2011 or CMC’s performance through Q3FY11, to
be determined solely by CMC acting in good faith, the total sum of which, less
appropriate taxes and deductions, to be paid to you in twelve equal installments
as follows: (i) August 15, 2011; (ii) September 15, 2011; (iii) October 15,
2011; (iv) November 15, 2011; (v) December 15, 2011; (vi) January 15, 2012;
(vii) February 15, 2012; (viii) March 15, 2012; (ix) April 15, 2012; (x) May 15,
2012; (xi) June 15, 2012; and, (xii) July 15, 2012.  In the event of your death
prior to all twelve (12) payments being made, CMC will make any and all
remaining payments to your surviving heirs.
  
Such consideration under this Agreement shall constitute full and final
settlement and satisfaction of any and all claims, demands, or causes of action,
whether known or unknown, whether for damages or otherwise. No other
consideration shall be provided to you for any reason and you agree you will not
receive or be eligible for any other consideration in any form.  To the extent
it is determined that federal or state taxes are due on any part of these
proceeds, such taxes and any related penalty or interest charges shall be solely
your responsibility.


Any and all non-qualified stock options (“NQSO’s”) and/or restricted stock
granted to you pursuant to the Second Amended and Restated 2000 Equity Incentive
Plan, as amended and restated (the “Plan”), and relevant Grant and Award
Agreements for such NQSO’s and restricted stock previously vested are
exercisable only pursuant to the respective Grant and Award Agreements and
Plan.  Participation in, and/or eligibility for, all other CMC benefits, stock
option or restricted stock awards, and/or deferred compensation plans, including
but not limited to the Annual Incentive Program, are terminated as of your
Termination Date. Your Amended and Restated Change in Control Severance
Protection Agreement dated September 23, 2008 (the “CICSPA”) is hereby
terminated as per the terms of the CICSPA, but solely for the purposes of this
Agreement, and not to imply that any circumstances exist or are planned that
would, or in fact do or are expected to, constitute an “Anticipatory
Termination” as such term is defined under the CICSPA, your termination will be
deemed to be an Anticipatory Termination under the CICSPA, and that but for this
provision, you are not otherwise eligible for any benefits or payments pursuant
to the CICSPA.  Any director’s and officer’s liability insurance carried by CMC
will apply to you as a past officer in a manner similar to that provided for
other past officers of CMC.


4.           Release by You.  In consideration of this Agreement and the
consideration provided hereunder, you, for yourself and on behalf of your heirs,
executor, administrator, successors and assigns, (hereinafter in this paragraph
referred to as the “Releasors”), hereby release, acquit, and forever discharge
CMC and its respective officers, employees, directors and benefits
plans  (hereafter in this Agreement collectively referred to as the
“Releasees”), of and from any and all actions, causes of action, claims,
demands, rights, damages, costs, expenses, and liabilities of any nature
whatsoever (including indemnity), whether now or heretofore known or unknown,
accrued or unaccrued, or alleged or not alleged as of the Execution Date,
including but not limited to those which are based upon, exist on account of, or
in any way arise out of:


(a)  Any and all acts, omissions or activities of the above-named Releasees
occurring on or prior to the Execution Date, or subsequent to the Execution Date
with respect to the consideration described in Section 3(b) above, including
those in any way connected, directly or indirectly, with your employment, and
the claims defined in subparagraph (b), below;


(b)  Any and all claims alleged or to be alleged, including but not limited to
claims under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.,
Title VII of the Civil Rights Act of 1964, 42 U.S.C.§ 2000e, et seq., the
Illinois Human Rights Act, 735 ILCS 5/1-101, et seq., and any other claims
arising under laws pertaining to breach of contract, wrongful discharge or any
other federal, state or local laws relating in any way to employment, and claims
of any of the parties against any Releasees based upon any cause of action they
now have or may have in the future arising from any facts or circumstances
existing on or prior to the Execution Date, including but not limited to all
claims for costs or attorney’s fees.


This Release shall not apply to claims, demands, actions or causes of action
arising out of the performance or non-performance by any person of any term,
covenant or condition of this Agreement.


You affirm and acknowledge that:  1) you have been advised by CMC to consult
with, and have in fact consulted, an attorney about the terms of this Agreement
before signing it; 2) you have been given a reasonable period of time to
consider this Agreement and to decide whether to sign it;  3)  you have read and
understand this Agreement; and  4)  you voluntarily enter into and execute it of
your own free will with full knowledge of its terms and conditions.
 
 
 
 

--------------------------------------------------------------------------------

 

 
5.           Enforcement of Settlement Agreement.  In any action brought to
enforce or rescind this Agreement, the District Court for the Northern District
of Illinois, Eastern Division, shall have jurisdiction and venue with respect to
each party hereto.  This Agreement may be pleaded as a full and complete defense
and may be used as the basis for an injunction against any action at law or
proceeding at equity, or any private or public judicial or non-judicial
proceeding instituted, prosecuted, maintained or continued in breach
hereof.  You agree and affirm that you have not and will never institute,
maintain or participate in, or in any way aid in the institution or prosecution
of, any claim, action or proceeding of any kind against CMC or the other
Releasees, including but not limited to, claims related to your employment with
CMC or the termination of that employment.  If you violate this Agreement by
suing CMC or the other Releasees, you agree that you will pay all costs and
expenses of defending against the suit incurred by CMC or the other Releasees,
including reasonable attorneys’ fees, and all further costs and fees, including
attorneys’ fees, incurred in connection with collection.


6. Right to Revoke.  You have at least twenty-one (21) calendar days measured
from the day this Agreement is presented to you (until July 21, 2011), to
consider this Agreement, however, you may execute this Agreement before that
time, but in no event prior to the Termination Date, and you certify, by such
execution, that you knowingly and voluntarily waived the right to the full 21
days with no pressure by CMC to do so.  If you do not execute this Agreement by
July 21, 2011, you will not be eligible for the consideration specified in
Section 3 of this Agreement.  Also, you may revoke this Agreement within seven
(7) days of its Execution Date, by sending written notice to H. Carol Bernstein,
Vice President, Secretary and General Counsel at CMC.  If you revoke this
Agreement, you will not receive the cash payment or other consideration
specified herein.  Your termination of employment as of the Termination Date is
and will be unaffected by any revocation of, or failure to execute, this
Agreement by you.


7. Attorneys’ Fees.  In any action brought to enforce or rescind this Agreement
or any document required hereby, the prevailing party shall be entitled to the
recovery of a reasonable attorneys’ fee and reasonably incurred costs of
litigation.


8. Construction of Agreement and Related Documents.  This Agreement and the
documents required hereby shall be construed in accordance with the laws of the
State of Illinois.


9. Integration.  This Agreement signed by the parties hereto, constitutes the
final written expression of the parties and is a complete and exclusive
statement of those terms and conditions.  Each of the parties acknowledges that
no representations or promises not expressly contained in this Agreement and the
documents required hereby have been made by any party or by the agents or
representatives of any party.


10. No Disparagement.  You agree not to make disparaging, malicious, or
otherwise negative comments about CMC and/or its personnel, officers, directors,
products, services, vendors and vendor personnel, customers and customer
personnel, other related third parties, practices or policies.  CMC agrees not
to make disparaging, malicious or otherwise negative comments about you to any
third party.  CMC’s responses to prospective employers enquiring about your
employment will consist of dates of employment, last salary and title of
position held by you.


11. Confidential/Proprietary Information.   You agree to return to CMC all
proprietary/confidential information and personal and intellectual property of
CMC and to not disclose to any third party or use CMC’s proprietary/confidential
information.  You affirm and agree that your obligations pursuant to the Cabot
Microelectronics Corporation Employee Confidentiality, Intellectual Property and
Non-Competition Agreement for Employees in Arizona, Colorado, Illinois,
Massachusetts, and Texas you signed on December 1, 2003 (“Confidentiality
Agreement ”), including but not limited to those to protect all CMC
proprietary/confidential information from disclosure and use, and the
Confidentiality Agreement itself remain in full force and effect independent
from your obligations under this Agreement.


12. Non Competition/Non Solicitation.  You specifically agree that as part of
the consideration for this Agreement, for twelve (12) months after your
Termination Date (or such shorter period as CMC may agree to), you will not,
anywhere CMC does business as of your Termination Date, directly or indirectly,
alone or as a partner, office, director, employee, consultant or greater than
five percent stockholder: (1) engage in the development, manufacture, or sale of
chemical mechanical polishing (“CMP”) slurries or pads or other fine finish
polishing products or services for use in polishing integrated circuits, rigid
disks, magnetic heads, MEMS, optics or optoelectronics, engineered surface
finishes, electronic materials or related businesses (the “Business”); (2)
solicit or do any Business with any customer of CMC with whom you had contact
during your employment at CMC to the extent such activity is related to the
Business; or (3) solicit, interfere with or endeavor to entice away any employee
of CMC (such provision does not prohibit your responding to inquiries from
current CMC employees about potential employment opportunities, but it does
prohibit you from initiating solicitation of a CMC employee and any involvement
in the recruitment of a CMC employee following an initial inquiry from the CMC
employee). You will not be restricted from being retained as a consultant by an
entity as long as your responsibilities and/or services to be provided are
unrelated to the Business.  Similarly, you will not be restricted from the
teaching of general courses in which an employee of an entity engaged in the
Business may have independently enrolled.
 
 
 
 

--------------------------------------------------------------------------------

 

 
13. Confidentiality.  You agree that, except for disclosures specifically
required by law or specifically required to enforce any of the terms of this
Agreement or the documents required thereby, the terms and conditions of this
Agreement as well as the payment terms and amount of the settlement as set forth
herein shall not be disclosed to nor discussed in any manner, including oral,
written, electronic, digital or otherwise, with any person not a party to this
Agreement other than your spouse or your attorneys or tax return preparers, each
of whom must themselves respect the confidentiality hereof.  In addition,
neither you nor your spouse, or any other party within your reasonable control
shall make any statement of any kind, i.e., oral, written, electronic, digital
or otherwise, to any third party, the public or news media with respect to the
substance or conclusion of your employment with CMC, this Agreement, and any
matters related to the substance of your work for CMC, including anything
related to the services provided by, employees of CMC or vendors of CMC and
their personnel.


14. Resignation as Officer.  You agree that you resigned your position as the
Vice President, Research and Development of CMC effective as of January 6, 2011,
by written notice to CMC in the form attached hereto.


15. Right of Recovery.  You agree that CMC may recover any of the consideration
specified in Section 3 above that already may have been provided or is owed to
you if you are found to have violated CMC’s Code of Business Conduct, including
those provisions related to financial reporting.


16. Section 409A.  This Agreement is intended to comply with Internal Revenue
Code Section 409A and the interpretive guidance thereunder, including the
exceptions for separation pay arrangements, short-term deferrals,
reimbursements, and in-kind distributions, and shall be administered
accordingly.  This Agreement shall be construed and interpreted in accordance
with such intent.  For purposes of clarity, the consideration provided under
Section 3 of this Agreement are intended to satisfy the separation pay
arrangement exception under Code Section 409A and, to the extent such exception
is satisfied, no six-month delay (as set forth below) shall be
required.  However, notwithstanding any provision herein to the contrary, if you
would be entitled to a payment that is not excluded from Internal Revenue Code
Section 409A under the exceptions for separation pay arrangements, short-term
deferrals, reimbursements, in-kind distributions, or an otherwise applicable
exemption, the payment(s) will be accumulated and paid to you on the first day
of the seventh month following you termination or, if earlier, on your death to
your estate.  The right to the series of installment payments hereunder is to be
treated as a right to a series of separate payments in accordance with Treas.
Reg. §1.409A-2(b)(2)(iii)


17. Counterpart Originals.  This Agreement may be executed in multiple
counterpart originals and shall have the same force and effect as if all
signatures appeared on the same original.


18. Further Documentation.  To the extent applicable, the parties shall execute
such other and further documents as may be reasonably necessary to carry out the
terms and conditions of this Agreement.


19. Severability.  It is the intent of the parties that each and every provision
in this Agreement be enforced.  To the extent any provision is held
unenforceable, such unenforceability shall not render the remaining terms hereof
unenforceable.


IN WITNESS WHEREOF, the parties hereto have executed counterpart originals of
this Agreement as of the date entered above.




CABOT MICROELECTRONICS
CORPORATION






By: /s/ Clifford L.
Spiro                                                                           By:
/s/ H. Carol Bernstein
 
Clifford L. Spiro
H. Carol Bernstein

     Vice President, Secretary and General Counsel




THIS AGREEMENT INCLUDES A RELEASE OF ALL CLAIMS, WHETHER KNOWN OR UNKNOWN,
INCLUDING ANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.  YOU ARE ADVISED
TO CONSULT AN ATTORNEY PRIOR TO SIGNING IT.








